NO. 07-10-00250-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

SEPTEMBER
28, 2010
 

 
RAYNE DOUGLAS WEBER, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 251ST DISTRICT COURT OF RANDALL
COUNTY;
 
NO. 21,115-C; HONORABLE ANA ESTEVEZ, JUDGE

 

 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
Pending before the court is the
motion of appellant Rayne Douglas Weber to dismiss his appeal.  Appellant and his attorney have both signed
the motion.  Tex. R.
App. P. 42.2(a).  No decision of
this court having been delivered to date, we grant the motion. Accordingly, the
appeal is dismissed. No motion for rehearing will be entertained and our
mandate will issue forthwith.
 
                                                                                                James
T. Campbell
                                                                                                            Justice
Do
not publish.